DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-16 are pending.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 1/16/2020 and 5/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application PCT International Application No. PCT/CN2018/118882, filed on December 3, 2018, which claims benefit of Chinese Patent Application No. 201810240990.4, filed on March 22, 2018.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CHU; Seyoup;   et al. (US 2017/0046111), hereinafter “Chu”.
As per Claim 1, Chu discloses:
A data sharing method, comprising following steps: establishing an association relationship between an information output device and an associated device; (Par [0009], “… establish a communication connection with the external electronic device through the first and second communication channel, receive contents from the external electronic device through the second communication channel, output the contents through the user interface, and transmit at least one of input information made to the contents at the external electronic device and status information of the external electronic device through the second communication channel.” And par [0012], “outputting the received contents, and transmitting at least one of information input to the electronic device in association with the contents and status information of the electronic device…”) 
receiving shared data and a sharing manner sent by the associated device; “connection with an external electronic device through the first and second communication channels 430 and 440, transmitting contents to the external device through the second communication channel, receiving information input to the external device in association with the contents and/or status information of the external electronic device; and generating feedback information related to the contents based on at least one of the input information and the status information.” The association with the contents and status being the “sharing manner” as claimed.
determining a display mode of the information output device based on the sharing manner; and (par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.”) sending the shared data to the information output device to display based on the display mode. (Par [0224], “displayed respectively by the first and second electronic devices 400 and 410 may be rotated depending on the screen display mode.”)

As per Claim 2, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the associated device comprises one primary associated device and at least one secondary associated device. (See Figure 4).

As per Claim 3, the rejection of Claim 1 is incorporated and Chu further discloses:
wherein the sharing manner comprises a first sharing manner and a second sharing manner. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, depending on the “data” the transmission comprises the sharing manner accordingly see also Figures 12, 20-21, and 23 ).


As per Claim 4, the rejection of Claim 3 is incorporated and Chu further discloses:
wherein the display mode comprises a care mode and an art mode. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance 

As per Claim 5, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the information output device comprises at least a first information output sub-device and a second information output sub-device for displaying the shared data in the care mode and the art mode, respectively. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” The photo, being the art mode as claimed. And par [0052], “According to an embodiment, examples of the electronic device may include a medical device (such as portable medical sensors (including glucometer, heart rate sensor, tonometer, and body thermometer), magnetic resonance angiography (MRA) device, magnetic resonance imaging (MRI) device, computed tomography…” the medical information being the “care mode” as claimed, the “medical device” being the “sub-device” respectively; see also Figures 12, 20-21, and 23).

As per Claim 6, the rejection of Claim 2 is incorporated and Chu further discloses:
wherein the step of establishing the association relationship between the information output device and the associated device comprises: receiving an association request for the information output device sent by the associated device;  (Par [0067], “According to some embodiments, when the electronic device 101 service automatically, the electronic device 101 may request performing of at least one function to another device (e.g., external electronic device 102, 104, or server 106). For the above, cloud computing technology, distributed computing technology, or client-server computing technology may be used, for example.” see also Figures 12, 20-21, and 23) querying whether the information output device has a primary associated device, in response to the association request; and (Par [0142], “The processor 120 of the first electronic device 400 may make a request for establishing the second communication channel 440 by transmitting a message requesting for the second communication connection to the server 420. By establishing the second communication channel 440 via the server 420, the first electronic device 400 may perform the second communication (e.g., SWIS communication) with the second electronic device 410” and See Figure 23”) 
determining the associated device to be the primary associated device, in response to there being no primary associated device. (Par [0138], “performs authentication on at least one of the first and second external electronic devices in association with the communication channel” and see Figures 18 and 23).

As per Claim 7, the rejection of Claim 6 is incorporated and Chu further discloses:
wherein the step of establishing the association relationship between the information output device and the associated device further comprises: forwarding the association request of the associated device to the primary associated device, in response to there being the primary associated device; (Par [0138], “performs authentication on at least one of the first and second external receiving feedback from the primary associated device regarding the association request to confirm whether the primary associated device agrees to the association request; and (Par [0153] According to an embodiment, the first electronic device 400 may generate feedback information based on the received information and output the generated feedback information at operation 525. The processor 120 of the first electronic device may generate the feedback information based on the status information received from the second electronic device 410 (e.g. status information of the second electronic device which is related to the contents). 
determining the associated device to be a secondary associated device, in response to the primary associated device agreeing to the association request.  (Par [0153], “… or the user of the second electronic device 410 reacts to the contents transmitted by the first electronic device 400. According to various embodiments, the feedback information may be generated in the form of a UI menu or a UI item. The first electronic device 400 may notify the first user of the status of the second electronic device 140 by outputting the feedback information through a user interface such as the display 160 or the audio module 280.”).

As per Claim 8, the rejection of Claim 2 is incorporated and Chu further discloses:
wherein the step of establishing the association relationship between the information output device and the associated device comprises: receiving an association request sent by the primary associated device for inviting the associated device to establish the association relationship with the information output device; (Par [0153], “… or the user of the second electronic device 410 reacts to the contents transmitted by the first electronic device 400. According to various embodiments, the feedback information may be generated in the form of a UI menu or a UI item. The first electronic device 400 may notify the first user of the status of the second electronic device 140 by outputting the feedback information through a user interface such as the display 160 or the audio module 280.”).forwarding the association request to the associated device; and (Par [0161], “forward the acknowledgement message received from the second electronic device 410 to the first electronic device 400 and perform authentication on the first and second electronic devices 400 and 410 simultaneously or sequentially.”) receiving a confirmation message that the associated device agrees to associate and determining the associated device to be the secondary associated device. (Par [0137], “the communication channel from a first external electronic device, forwards the request to a second external electronic device, and transmits an acknowledgement message received in response to the request to the first external electronic device to establish the communication channel.”).

As per Claim 9, the rejection of Claim 4 is incorporated and Chu further discloses:
wherein the step of determining the display mode of the information output device based on the sharing manner comprises: determining the display mode to be the care mode, in response to the sharing manner being the first sharing manner; and determining the display mode to be the art mode, in response to the sharing manner being the second sharing manner. (Par [0143], “For example, the 

As per Claim 10, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the step of sending the shared data to the information output device to display based on the display mode comprises: sending the shared data sent by the associated device in a specified time period automatically to the information output device based on the first sharing manner, in response to the display mode being the care mode; (Par [0121], “a predetermined time period, and controls, when the acknowledgement message is not received in the predetermined time period, the communication circuit to release the first communication channel” and par [0165], “send” communications ) and sending the shared data sent by the associated device sequentially to the information output device in chronological order in which the associated device establishes the association relationship based on the second sharing manner, in response to the display mode being the art mode. 

As per Claim 11, the rejection of Claim 9 is incorporated and Chu further discloses: wherein the associated device comprises a mobile communication device or a smart wearable device, and the information output device comprises a display device or an audio output device. (Par [0050], “According to various embodiments of the present disclosure, examples of the electronic device may include a smartphone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), an Moving Picture Experts Group phase 1 or phase 2 (MPEG-1 or MPEG-2) audio layer 3 (MP3) player, a medical device, a camera, and a wearable device. Examples of the wearable device may include an accessory type device (such as, watch, ring, bracelet, ankle bracelet, necklace, glasses, contact lens, and head-mount device (HMD), a textile or clothes type device (such as electronic clothes), a body-attached type (such as skin pad and tattoo), and a bio-implemented type.”).

As per Claim 12, the rejection of Claim 11 is incorporated and Chu further discloses: wherein the display device comprises an electronic photo frame or an art picture frame. (Par [0143], “For example, the first electronic device 400 may transmit a photo to the second electronic device 410. In this case, the first and second electronic devices 400 and 410 may share the photo so as to display the photo in the same or similar manner.” And par [0051], “electronic frame.”)

As per Claim 13, the rejection of Claim 1 is incorporated and Chu further discloses: wherein the shared data comprises one or more of image data, sound data, location data of a user, physiological sign data of a the user, exercise data of the user, and sleep data of the user. (Par [0042], “In the following description, the term "content" may denote every kind of object displayed on a user interface (e.g., display 160) of the electronic device 101. For example, the content may include various objects such as a home screen, an execution screen, a menu, an icon, a video, a still image, a motion image, and a thumbnail image. The content may also be configured in the form of a combination of at least one of letters, numbers, images, and user interface (UI) items. The content may also include a preview image provided by a camera.”) 

As per Claims 14-16, being the computer readable storage medium, system, device claims corresponding to the method claims 1 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1 and further Chu discloses: (Par [0077] and par [0287]).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Oh et al (US 2016/0191621) relates to METHOD OF SHARING DATA AND ELECTRONIC DEVICE THEREOF, specifically by determining an application list of a partner electronic device and sharing to another partner electronic device.
CHEN et al (US 2016/0191621) relates to METHOD FOR SHARING SCREEN WITH EXTERNAL DISPLAY DEVICE BY ELECTRONIC DEVICE AND ELECTRONIC DEVICE, specifically The electronic device 100 may change the method of sharing the screen with the external display device in accordance with the display mode.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/           Primary Examiner, Art Unit 2162